Reynolds, J. (dissenting).
While I agree with the majority statement that the wages paid and accredited to accumulated sick leave are not advance payments, I disagree to the reference that the medical services rendered might form a basis for a waiver of section 28 of the Workmen’s Compensation Law. (This could only be so if the employer, as a result thereof, has knowledge of a compensable injury and not just an illness (Matter of Capuano v. Ideal Roller and Mfg. Co., 24 A D 2d 792). There is nothing whatever in the record to support such knowledge, and thus I would vote to dismiss the claim completely.
Staley, Jr., Sweeney and Main, JJ., concur with Herlihy, P. J.; Reynolds, J., dissents and votes to dismiss in an opinion.
*38Decision reversed, and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith, with costs to appellants against the Workmen’s Compensation Board.